Case: 21-30143     Document: 00516065446         Page: 1     Date Filed: 10/22/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                        October 22, 2021
                                  No. 21-30143                            Lyle W. Cayce
                                Summary Calendar                               Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Brandon Brown,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 5:20-CR-64-4


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Brandon Brown appeals the sentence imposed following his 18 U.S.C.
   § 924(o) conviction for conspiracy to commit the § 924(c) offense of using,
   carrying, brandishing, and discharging firearms in relation to a crime of
   violence. Brown challenges the substantive reasonableness of his 84-month


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30143      Document: 00516065446           Page: 2   Date Filed: 10/22/2021




                                     No. 21-30143


   prison sentence, which was above his advisory guidelines range of 46 to 57
   months.
          First, Brown argues that he, unlike his co-defendant, never brandished
   a firearm during a robbery and that the district court should not have imposed
   an above-guidelines sentence in his case based on concerns that his co-
   defendant received a longer aggregate sentence. Next, Brown argues that the
   district court should not have relied on the fact that he gave a firearm to his
   co-defendant because that fact was already accounted for by the Sentencing
   Guidelines in his offense level calculations. Last, Brown contends that the
   district court erred in finding that he organized the robberies when he did not
   receive a role adjustment under U.S.S.G. § 3B1.1.
          Brown has not shown that the court plainly erred. See United States v.
   Ruiz, 621 F.3d 390, 398 (5th Cir. 2010) (applying a plain error standard of
   review when defendant did not object to the reasonableness of his sentence).
   His arguments do not show that the district court failed to account for a factor
   that should have received significant weight, gave significant weight to an
   irrelevant or improper factor, or committed a clear error of judgment in
   balancing the 18 U.S.C. § 3553(a) factors. See United States v. Smith, 440
   F.3d 704, 708 (5th Cir. 2006). Rather, the factors noted by Brown are all
   permissible for consideration under § 3553(a) in determining whether a non-
   guidelines sentence is warranted.          See § 3553(a)(6) (need to avoid
   unwarranted disparities); United States v. Key, 599 F.3d 469, 475 (5th Cir.
   2010) (factors already accounted for by the Guidelines); United States v.
   Mares, 402 F.3d 511, 519 (5th Cir. 2005) (relevant conduct); Smith, 440 F.3d
   at 706, 708-09 (factors not accounted for by the Guidelines). Although
   Brown’s sentence is 27 months above the top of his guidelines range, we have
   upheld greater variances. See, e.g., Key, 599 F.3d at 475-76.
          Accordingly, the judgment of the district court is AFFIRMED.




                                          2